Wyly, J.
On an indictment for murder the defendant was tried and convicted of manslaughter, and, being sentenced to the Penitentiary ior ten years, he has appealed.
On a motion for new trial it was shown that there was a separation of the jury twice during the progress of the trial.. In capital cases it is well settled, that jurors are not permitted to separate, and that upon a separation misconduct and abusé will always be'presumed. State v. Hornsby, 8 R. 554; State v. Crosby, 4 An. 435; State v. Evans, 27 An. 321.
It is therefore ordered that the judgment appealed from be sot aside and annulled, and that this case be remanded for new trial, and to be. proceeded in according to law.